© PPL Corporation 2013 Barclays CEO Energy-Power Conference September 11, 2013 Exhibit 99.1 © PPL Corporation 2013 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2013 3 U.K. Delivery Territories: WPD (South Wales) WPD (South West) WPD (West Midlands) WPD (East Midlands) U.S. Delivery Territories: • PPL Electric Utilities • Kentucky Utilities • Louisville Gas and Electric • Generation Assets: Competitive power plants Regulated power plants PPL Delivery and Generation Assets © PPL Corporation 2013 4 •Rate-regulated business provides earnings and dividend stability in weak economic and market environment –85% of projected 2013 EPS from regulated businesses –Substantial projected growth in rate base:~8% CAGR from 2013-2017 –Business Risk Profile rated “Excellent” by S&P –Secure dividend with strong platform for continued growth •Highly attractive competitive generation fleet with diverse fuel mix allows for significant upside when power markets recover –Strong baseload footprint in PJM complemented by flexible gas-fired units –No major exposure to currently proposed environmental regulations •Strong management team with track record of execution –U.K. team best-in-class among U.K. peers –Awarded 10.25% ROE(1) in Kentucky for both base rates and ECR mechanism –Awarded 10.4%ROE(1) in Pennsylvania for both base rates and DSIC mechanism PPL Well-Positioned for Future Success (1)Effective January 1, 2013. © PPL Corporation 2013 5 Approximately two-thirds of regulated capital expenditures earn returns subject to minimal or no regulatory lag 69% (1)Includes capex for WPD Midlands. Figures based on assumed exchange rate of $1.58 / GBP. (2)Assumes 85% of total planned ECR spend as LKE expects between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. Real-Time Recovery of Regulated Capex Spending 73% 71% ($ in billions) 65% 61% © PPL Corporation 2013 6 •Highly attractive rate-regulated business –Regulator-approved multi-year forward-looking revenues based on future business plan, including capital expenditures and O&M plus adjustments for inflation –Real-time return of and return on capital investment - no lag –No volumetric risk –Additional incentives for operational efficiency and high-quality service •Best-in-class management team with track record of delivering results U.K. Regulated Segment Investment Highlights Top performing electricity distribution business in the U.K. • WPD has earned over $185 million in annual performance awards over the past 8 regulatory years United Kingdom Delivery Territories: WPD (South Wales) WPD (South West) WPD (West Midlands) WPD (East Midlands) (1) Central Networks was renamed WPD Midlands upon PPL acquisition in April 2011. © PPL Corporation 2013 7 •Efficient, well-run utilities focused on safety, reliability and customer service •Constructive regulatory environment that provides a timely return on a substantial amount of planned capex over the next 5 years –Environmental Cost Recovery (ECR):~$2.3 billion estimated spend on projects approved by the KPSC with a 10.25% ROE - virtually no regulatory lag –Other supportive recovery mechanisms include Construction Work In Progress, Fuel Adjustment Clause, Gas Supply Clause Adjustment and Demand Side Management recovery Kentucky Regulated Segment Investment Highlights Significant Rate Base Growth Kentucky Delivery Territories ($ in billions) © PPL Corporation 2013 8 •Significant growth in transmission portion of business which earns a favorable rate of return on a near real-time basis –CAGR of 21.8% in transmission rate base through 2017 driven by initiatives to improve aging infrastructure –ROE of 11.68% earned through FERC Formula Rate Mechanism –Return on CWIP for $310 million of
